Citation Nr: 0306414	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-02 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma, to include as secondary to service-connected 
residuals of a laceration of the chin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1987 to March 1990 
and from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The veteran provided testimony at a hearing at the RO before 
the undersigned Acting Veteran's Law Judge in November 2002.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, and obtained 
all relevant and available evidence identified by the 
veteran, all in an effort to assist him in substantiating his 
claim for VA compensation benefits.  

2.  Service medical records show that the veteran's August 
22, 1989 chin laceration and head injury did no include any 
noted injuries to any of the upper or lower teeth.  

3.  The veteran's current dental disorder is not shown by any 
credible medical evidence to be related to his prior service 
or service-connected residuals of a laceration of the chin.  



CONCLUSION OF LAW

Any dental disorder of the veteran is not proximately due to, 
or the result of, service or service-connected residuals of 
laceration of the chin.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310, 3.381 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records and 
private treatment records.  Probative evidence, not included 
in the file, has not been identified.  The Board is unaware 
of any such evidence, and finds that all probative evidence 
has been obtained.  There is no identified probative evidence 
which remains outstanding.  

The RO sent the veteran a VCCA notice letter in January 2002 
in which the veteran was notified of the evidence necessary 
to substantiate his claim, as well as VA development 
activity.  Specifically, he was advised that if there was 
other medical evidence that he would like the RO to consider, 
he should notify the RO and every reasonable effort would be 
made to obtain the evidence.  A February 2002 supplemental 
statement of the case set out the applicable law and 
regulations.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In sum, the Board finds that VA has complied with 
the notice and duty-to-assist provisions of VCAA.  

The veteran is service-connected for a scar of the chin which 
was incurred on August 22, 1989, during his first period of 
active service, when he fell off a vehicle hitting his dead 
at his chin.  The veteran has contended that he injured his 
teeth at that time as well, or that his service-connected 
chin laceration injury caused his current dental disorder(s).  
Alternatively, he argues that his current dental condition is 
directly due to trauma he suffered on August 22, 1989.  

The service medical records show that on August 22, 1989, the 
veteran fell off a vehicle hitting his head lacerating his 
chin.  The laceration to the chin was treated by stitches.  
During the examination, it was noted that the veteran had 
previous malocclusions of teeth.  Examination of the upper 
and lower teeth revealed no loosening or mobility.  
Malocclusions of the upper and lower teeth were noted as 
provided by the veteran's history.  There was no palpable 
fracture along the jaw.  The service medical and dental 
records are negative for any report of dental injury, or 
later dental complaint related to the August 1989 incident.  

A January 2000 dental treatment record was received from Paul 
W. Hamm, D.D.S..  It was noted that the veteran had gross 
decay and fractures of the teeth on the maxillary arch.  The 
veteran had related that he received a blow to his chin 10 
years ago.  Dr. Hamm stated that the fractures may be related 
to the injury but the veteran did no remember any fractures 
from the incident.  

In a January 2000 letter from Dr. Hamm, it was noted he had 
examined the veteran for future dental care and that the 
veteran had reported that he had received a severe blow to 
his chin during a training exercise in 1989.  At the present 
time, the veteran had numerous large carious lesions and 
fractures on all his maxillary teeth with #6, 7, and 10 
abscessed.  The mandibular teeth presented #24 and #25 having 
incisal facial chips.   

The veteran testified at a November 2002 hearing before the 
undersigned Acting Veterans Law Judge that his problems with 
his teeth began after his discharge from service in 1991.  
However, he felt that his current dental problems originated 
with the injury that he sustained to his chin during service.  

Subsequent to the November 2002 hearing, the veteran 
submitted copies of billing statements dated from February 
1994 to April 2000 from David S. Mallory, D.D.S..  The 
statements show that the veteran had received various dental 
treatments.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   
Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  Service 
connection under § 3.310(a) is also warranted for additional 
disability due to aggravation of a non service-connected 
disability by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that service connection is warranted for 
residuals of dental trauma on a direct basis due to service, 
or that the veteran's residuals of dental trauma is secondary 
to service-connected laceration of the chin. There is no 
evidence that the veteran actually sustained an injury to his 
teeth in service.  In fact, the August 22, 1989 record 
reveals the opposite: that there was no loosening or mobility 
of the upper and lower teeth and no evidence of a fracture 
along the jaw.  The Board also notes that the veteran was 
seen by dentists several times thereafter, without note of 
any traumatic residual.  There is also no competent evidence 
of record (e.g., medical opinion) as to any nexus between the 
recent dental treatment-first received many years after the 
veteran's service, and his prior service or a service-
connected disability.  

The Board also finds that the January 2000 medical opinion of 
Dr. Hamm is speculative at best, as it only sets forth the 
possibility of an etiological relationship between current 
fractures of the teeth and trauma experienced in service, as 
reported by the veteran.  As noted earlier, the service 
medical records tend to contradict the veteran's reported 
medical history.  The medical opinion of Dr. Hamm is not 
probative evidence to warrant either additional development 
or a grant of the claim.  See Black v. Brown, 5 Vet. App. 177 
(1993) (an opinion that is based on history furnished by the 
veteran that is unsupported by clinical evidence is not 
probative).  This sort of speculative medical opinion 
statement is not sufficient to place the evidence in 
equipoise.  Hence, the preponderance of the evidence is 
against the claim for service connection, to include as 
secondary to service-connected residuals of a laceration of 
the chin.  

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, the 
evidence is not in relative equipoise, primarily because the 
service medical records tend to show no injury to the teeth, 
as reported by the veteran.  Accordingly, the Board is 
compelled to find that the rule is not for application in 
this case; the claim is denied as against a preponderance of 
the evidence of record-primarily, the service medical 
records.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  




ORDER

Service connection for residuals of dental trauma, to include 
as secondary to service-connected residuals of a laceration 
of the chin.



	                        
____________________________________________
	KURT G. EHRMAN	
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

